— Determination of respondent Commissioner of Consumer Affairs, dated March 30, 1990, which, after a hearing, ordered that petitioner pay a fine of $11,525.00, upon the finding that petitioner accepted more vehicles for parking than authorized and for failing to post a "capacity full” sign at the public entrance when maximum capacity had been reached, unanimously confirmed, the petition denied and the procéeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Kristin Booth Glen, J.], entered September 28, 1990), is dismissed, without costs.
*571Petitioner was found to have accepted 76 motor vehicles for parking in excess of the authorized capacity of 169 (Administrative Code of City of New York § 20-327) and for failing to post a "capacity full” sign at the public entrance when maximum capacity had been reached (Administrative Code §§ 20-330, 20-104 [bp.
The Hearing Officer’s finding that the inspector’s testimony was more credible than the petitioner’s, in conjunction with the conflicting testimony offered by the parties, constituted substantial evidence in support of the determination of guilt. (Matter of Berenhaus v Ward, 70 NY2d 436, 443.) Concur— Rosenberger, J. P., Ellerin, Smith and Rubin, JJ.